Honorable Ralph T. Green
Director
Texas Commission on Higher Education
Austin, Texas
                              Opinion No. WW-10
                              Re: Whether the authorization       of
                                  the Texas Commission on Higher
                                  Education Se required for the
                                  Agricultural   and Mechanical
                                  College of Texas to establish,
                                  and operate,   in Arlington,     a
                                  graduate'engineering     division
                                  of the A. & R. College,      using
                                  the facllltles    of Arlington
Dear Sir:                         State College.
         Your request    of January 16, 1957, for      an opinion      reads   in
part as follows:

           "At its regular quarterly meeting in Austin
     on January l&th, the Texas Commission on Higher
     Education authorized me to request,         on behalf of
     the Commission, the opinion of the Attorney Qen-
     era1 as to whether or not the authorization           of the
     Commission is required for the Agricultural           and
     Mechanical College of Texas to establish          and operate
     In Arlington,    a graduate engineering      division   of the
     A. & M. College using the facilities         of Arlington
     State College.     This question arose in connection
     with the proposal of the A. & M. College to establish
     and operate such a graduate engineerlng'divlslon           with
     reference    to the responslbilltles      and authority of
     the Commission as set forth by the provisions           of
     S. B. 145, Fifty-fourth      Legislature,    Regular Session.
          'The graduate engineering  division which has been
     proposed by the A. & M. College would be an extension
     teaching program of the Main College at College Station,
     with Instruction  being conducted on the campus of Arling-
Hon. Ralph T. Green, page 2.. (WW-10)


     ton State College.      Graduate students completing the
     required program of work would be awarded the master’s
     or ddctor’s   degree, as appropriate,     from the main col-
     lege.    The proposed division   would come under thi gen-
     eral supervision    of the Dean of Engineering of A. & M.,
     College,   as In the case-of resident     engineering    instruc-
     tion   on the main campus, with direct      supervision   pro-
     vided by a director     who would be on the payroll of
     A. & M. College.     Although Instruction     in the program
     at Arlington would be provided by englneerlng          and other
     faculty   members of the A. & M. College,      the direct
     teaching cost of this instruction      would be financed
     from fees required of atudenta enrolled        in the program.
     The physical facilities     of Arlington State College would
     be used in conducting the program.”
           The Texas Commission on HI her Education, as.presently
constituted,   was created by Acts  5&th Legislature, Regular Ses-
sion, 1955, page 1217, Chapter 4b7. Section 11 of said Act pro-
vides In part:
          *The Commission shall make a continuing study of
     the program and degree offerings         of wholly State-sup-
     ported colleges     and universities     In relation    to the
     needs of the State, and shall report the results            of the
     studies to the governing boards.          No new department,
     degree promam or ,certiflcate         Drogram shall be added
       t      State-supported    college.or    unlv&sity     after
     iept%ber     1 1956 except b specific          prior’approval
     by the Com&slon:        . . .‘I 9Emphasis added).
Section 11 further provides that the Commlaslon ‘shall     order the
consolidation  or elimination   of programs where’such action is in
the best interests   of the institutions  themselves’and  the general
requirements of the State of Texas”.
         Section   12 provides :
          “The Commission shall make a continuing study of
     the needs of the State, for research and for extension
     and public services,    and shall have the authority   to
     designate the Institutions    to carry out research,   ex-
     tension and public service programs in so far as these
     functions   are paid for with state funds.    The Commls-
     sion shall maintaln an inventory of all research      pro-
     grams and extenalon and public service activities      be-
     Ing conduated by the various institutiona,     whether
     State-financed   or not, within the Units   imposed by
.   -




    Hon. Ralph T. P,reeo., page j.          (ww-10)


             security   regulatfona    governing   defense   contracts   for
             research."
                 We believe the answer to the queation submitted turns
        upon the construction of that portfon of Section 11 which pro-
        vides that:
                   "No new department, degree program or certificate
              program shall be added at any State-supported    college
              or universfty   after September 1, 1956, except by
              specific  prior approval by the Commlsalon.~' (Emphasis
              added).
                    The Agricultural   and Mechanical College of Texas, pre-
        sently offers,    and prior to September 1, 1956,       offered,   graduate
        degrees in engineering to resident       students on the main campus.
        Hence the proposed degree offering       does not constitute      the of-
        fering of a'degree not previously       offered   to resident    students
        on the main campus. It Is9 therefore,          apparent that if the pro-
        posed degree offerfng      is found to be a new degree program, such
        finding must be predicated       upon the manner and circumstances        It
        Is offered,    and the purposes to be achfeved thereby.
              The-word 'lnew" is a relative   term.   Mills Counts  v.
    Brown Count    29 S.W. 650,  87 Tex. 475.     In 2?3AWords and Phrases
    354, the gekal    meanfng of said word whenused in conjunction
    with other words and phrases is considered,      and It Is there stated:

                  'TO accomplfsh a new and useful result,  It is not
             necessary that a result before unlcnown should be brought
             about, but it is sufficient  if an old result Is ac-
             complished In a new and more effective  way."
                Since students wb,o complete the required program of
    graduate study a,t Arlington State College wfll be awarded the
    master's or doctor's       d.egree, as approprl,ate,     from the main college
    of the Agricultural       and Mecha,r:l1cal.Coll.ege, the final result,     at
    least from the standpol.nt of" degrees awarded, fs not new, for the
    main College already offers          sa.:f.d degrees to resident  studerks.
    We believe    it. sfgnlflcant,     h,oweve:r?,  that the proposed offering
    Is designed to meet the spe~cla.1. needs of a. limited group In a
    particular    area, many miles distant from the main campus. It IS
    primarily a publir' x+~~lce iuidertalslng in an area of academic
    instruction    which ,:H basically       new to the College.     The accomplish-
    ment of the program nec,essarUy Q~volves problems of admlnistra-
    tion and procedure which are peculiar to this type of program.
    It is also significant,        as you point out in your letter,       that
.   -
                                                                                   --




        Hon. Ralph T. Green,    page 4.    (WW-10)


        "the offering  of.graduate degree program and the granting of
        advanced degrees, through an extension program are rare In th;
        experience of public education In Texa,a, If not entirely new.
                    Section I of the Act creating the CdPurisaion on Higher
        Education makes it clear that one of the' p?lwy           functions   of the
        Commission is to provide Hc60Fdlnatlng services' to our senior
        higher education'systems        . . . to the end that an efficient     and
        effective    state system of higher education may be.developed".           The
        legislative     lntent,,as   shown 'throughout the Adt, 18 to devise a
        system of higher education in Texas which serves the educational
        needs of all the state without needless overlapping           or duplication
        of services.      We believe   that'the   offering of 'graduate degree pro-
        w-,       and.the granting of advanced degree&, through an extension
        program under the particular        facts here presented,    are among those
        activities     which the Commission is charged by law to coordinate.
                  We, therefore,    conclude that the extension program in
        graduate engineering     proposed by A. & M. College represents   a sub-
        stantial  new addition to the de ee offevlngs      'of the Cnllege and
        to the structizre of the college $ 8 degree programsk and that same con-
        stitutas  a new dep;ree program within the meaning of Section 11
        and reaulres   sDeciflc   Drier aporoval by the Texas Commission on
        Higher-Educatlbn.         -       --

                                          SUMMARY

                  The specific    prior approval of the ,Texas Commls-
                  sion on Higher Education la required for the Agrl-
                  cultural   and Mechanical College of Texas to estab-
                  lish and operate on the campus of Arlington State
                  College a graduate engineering    division  of A. & M.
                  College,   since same constitutes  a new,degree pro-
                  gram within the meaning of Sec~tion,ll,    S.B. No. 145,
                  Acts, 54th Legislature,    Regular Sesalon, 1955,
                  P. l2l7, Chapter 487.
                                                  Yours very truly,
        APPROVED:,                                WILL WILSON
                                                  Attorney General of Texas
        OPINIONCOMMITTEE
        giaEz;  Chandler                                                 /.p+-VP~
                                                      -yff&d2Q
                                                  By (-
                                                        Leonard Passmore
                                                        Assistant
        LP:zt